LEONARD, Judge,
delivered the opinion of the court.
There is a sufficient bill of exceptions here, although very informally drawn. The constitutionality of the act of 1st March, 1851, upon which the case was determined in the court below, is not involved in the record, and of course we express no opinion upon it. The indictment is sufficient, and it is no defence that the County Court improperly refused the defendant a license when he applied for it. It is the granted license that justifies a party in carrying on the business of a a “dram-shop keeper,” and therefore, even although the County Court ought to have granted it notwithstanding the remonstrance of the inhabitants, (about which we express no opinion,) yet, as they did not, the defendant had no authority to engage in the prohibited trade. It may be that it was improperly withheld, but it is enough here that it was withheld, and whether rightfully or wrongfully, is not now material. In either event, the defendant was guilty if he engaged in the prohibited traffic. The judgment is reversed, and the cause remanded.